DETAILED ACTION
	Claims 1-11 were rejected in Office Action mailed 03/15/2022.
Applicant filed a response 06/10/2022, amended claims 1-2 and 4-11, and canceled claim 3. 
Claims 1-2 and 4-11 are pending. 
Claims 1-2 and 4-11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends on cancelled claim 3.  Therefore, it is unclear which claim 9 should depend on.  The Examiner interprets claim 9 as further limiting the process as claimed in claim 1. Clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over North (WO 2011/039635 A2, hereinafter North) in view of Zhu et al. (WO 2015/142399 A1, hereinafter Zhu).
Regarding claim 1, North teaches a method for fractionating and treating lignocellulosic biomass for the recovery and isolation of hemicellulosic and cellulosic sugars (i.e., organic chemicals) (North, page 2, lines 27-29; page 3, lines 8-9),
comprising feeding treated biomass into a first reactor to separate and hydrolyze hemicellulose and produce a solid and liquid component (North, page 3, lines 11-13), 
wherein steam is applied to the biomass at a temperature of about 170 to 250 degrees Celsius, which is a sufficient temperature to hydrolyze the hemicellulose (North, page 22, lines 16-19) (i.e., first hydrolysis at a temperature no higher than 250oC);
wherein the liquid component includes hydrolyzed hemicellulose (i.e., products of hemicellulose hydrolysis) (North, page 3, lines 13-14);
wherein the solid component includes cellulose and lignin (North, page 4, line 13);
wherein the solid component is fed into a third reactor to separate and hydrolyze the cellulose component and volatize the products into the vapor stream, and condensing the hydrolyzed cellulose and steam vapor to form a condensed liquid (i.e., aqueous solution containing the products of cellulose hydrolysis; condensed steam forms liquid water, rendering the condensed liquid aqueous) (North, page 3, lines 17-20; page 30, lines 5-6; page 31, lines 17-18);
wherein cellulose is hydrolyzed by steam at a temperature of between about 350 and about 550 degrees Celsius (North, page 29, line 31 – page 30, line 6) (i.e., second hydrolysis at a temperature above 350oC);
wherein the hydrolyzed hemicellulose (i.e., liquid component) is removed from the biomass (i.e., solid component) in a single or in multiple stages, using additional water and sequences of washing, wherein water removes dissolved hemicellulosic sugars (i.e., washing the solid component after the first hydrolysis and before the second hydrolysis with an aqueous solution, to separate the liquid component and solid component, and produce a resultant aqueous sugar solution) (North, page 24, lines 6, 15-16).
North further teaches wherein the hemicellulose may be removed from the biomass by any combination of methods, such as acid processes (North, page 22, lines 3-4), and wherein the cellulose and lignin in the remaining solid may be separated by processes such as acidic hydrolytic processes or by high temperature pyrolytic processes (North, page 27, lines 24-27). 

Regarding claim 1, North does not explicitly disclose wherein the solid component is washed with the aqueous solution that contains the products of cellulose hydrolysis, as presently claimed.
With respect to the difference, Zhu teaches a method for reacting compounds in biomass feedstock for hydrolysis to release soluble sugar molecules (Zhu, [04]) and wherein biomass is prewashed using acid hydrolysate that is generated in a downstream process in which another portion of biomass is hydrolyzed (Zhu, [59]), wherein the biomass to be prewashed is subjected to one or more upstream processes prior to washing (Zhu, [62]), and wherein the residual solids remaining after acid hydrolysis of biomass may be further hydrolyzed to release additional soluble sugar molecules (e.g., from depolymerization of cellulose) (Zhu, [84]).
As Zhu expressly teaches, the removal of soluble sugar molecules reduces or prevents degradation of the sugar molecules from occurring in downstream pretreatment processes (Zhu, [06]).
Zhu is analogous art, as Zhu is drawn to a method for reacting lignocellulosic biomass for hydrolysis to release soluble sugar molecules (Zhu, [04]; [10]).
In light of the motivation of using a downstream hydrolysate to prewash biomass taught in Zhu, it therefore would have been obvious to one of ordinary skill in the art to incorporate the prewashing using downstream hydrolysate of Zhu into the washing step of North to use the condensed liquid (i.e., condensed hydrolyzed cellulose and steam vapor) for removing hydrolyzed hemicellulose from the biomass (i.e., producing a resultant aqueous sugar solution comprising the products of hemicellulose hydrolysis and cellulose hydrolysis), in order to prevent degradation of the sugar molecules in downstream processes, and thereby arrive at the claimed invention.


Regarding claim 2, North further teaches wherein after removal of the hemicellulose, the solid biomass is dewatered to remove loose surface water and then dried (North, page 27, line 30 – page 28, line 5; page 3, lines 15-16).


Regarding claims 4 and 5, North further teaches wherein the hemicellulose may be removed from the biomass by any combination of methods, such as acid processes (North, page 22, lines 3-4). However, North does not explicitly disclose wherein a strong acid is added to the biomass before it is subjected to the first hydrolysis and wherein the acid is sulphuric acid or phosphoric acid, as presently claimed. 

With respect to the difference, Zhu further teaches wherein biomass feedstock is pretreated with an acid hydrolysis process to provide soluble sugar molecules (Zhu, [79]), wherein acids that may be used for hydrolysis include phosphoric acid, sulfuric acid, or any combination thereof (i.e., strong acids) (Zhu, [80]). 
As Zhu expressly teaches, acid suitable for depolymerization of sugar molecules from hemicellulose may be used (Zhu, [81]-[82]).   
	In light of the motivation of using the acid taught in Zhu, it therefore would have been obvious to one of ordinary skill in the art to add in the sulfuric or phosphoric acid of Zhu to the hemicellulose hydrolysis process of North, in order to further promote the depolymerization of sugar molecules from hemicellulose, and thereby arrive at the claimed invention.

Regarding claim 6, North further teaches wherein the C5 and C6 sugars produced by hemicellulose hydrolysis are generally soluble in water (page 24, lines 6-7), and wherein the sugars are removed from the biomass in multiple stages, using additional water and sequences of washing (page 24, lines 15-16) (i.e., second washing step using clean water). 


Regarding claim 8, North further teaches wherein a second hemicellulose reactor at a higher temperature can be used to complete hemicellulose hydrolysis (North, page 23, lines 30-32; page 24, lines 3-5), wherein the hydrolyzed hemicellulose that is removed from the biomass comprises anhydrous sugars (North, page 24, lines 6-12; page 25, lines 4-5), and wherein a second cellulose reactor may be used to complete cellulose hydrolysis (North, page 30, lines 21-23), wherein the temperature of the second reactor is higher (North, page 30, lines 24-27). 

It therefore would have been obvious to one of ordinary skill in the art to apply the treatment in a subsequent heated reactor of North to the condensed liquid (i.e., condensed hydrolyzed cellulose and steam vapor) comprising removed hydrolyzed hemicellulose (i.e., resultant aqueous sugar solution) taught by North in view of Zhu, in order to complete hydrolysis, and thereby arrive at the claimed invention. 


Regarding claim 9, Zhu further teaches wherein base is added to hydrolysate to bring the pH of the hydrolysate back up to a suitable level for further processing (Zhu, [04]). 
It therefore would have been obvious to one of ordinary skill in the art to add the base taught in Zhu to the condensed liquid (i.e., condensed hydrolyzed cellulose and steam vapor) comprising removed hydrolyzed hemicellulose (i.e., resultant aqueous sugar solution) taught by North in view of Zhu, in order to increase the pH to a suitable level, and thereby arrive at the claimed invention.

Regarding claim 10, North further teaches wherein a second cellulose reactor may be used to complete cellulose hydrolysis (North, page 30, lines 21-23), wherein the cellulose is hydrolyzed by the steam into C6 sugars (North, page 30, lines 5-6) and wherein cellulose is principally comprised of C6 sugars (glucose) (i.e., the condensed liquid produced by the cellulose hydrolysis method of North comprises hydrolyzed glucose) (North, page 1, line 20; page 31, line 19). 

Regarding claim 11, Zhu further teaches wherein base is added to hydrolysate to bring the pH of the hydrolysate back up to a suitable level for further processing (Zhu, [04]). 
It therefore would have been obvious to one of ordinary skill in the art to add the base taught in Zhu to the condensed liquid (i.e., condensed hydrolyzed cellulose and steam vapor) taught by North, in order to increase the pH to a suitable level, and thereby arrive at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over North in view of Zhu, as applied to claim 6, further in view of Powell et al. (US 2015/0167235 A1, hereinafter Powell).
Regarding claim 7, North does not explicitly disclose wherein the volume of water used in this second washing step is much less than the volume of the aqueous solution that contains the products of cellulose hydrolysis and that was used for the initial washing step, as presently claimed.
With respect to the difference, Powell teaches a system for washing biomass feedstock using recycle treatment water, wherein minimal amounts of additional water from another source is used (Powell, [0040]).
As Powell expressly teaches, too much water from a wash process can require removal of larger amounts of water from the process, and thus it is desirable to minimize need for other water inputs to the process and the amount of wastewater generated in the process (Powell,[0026]- [0027]).
Powell is analogous art, as Powell is drawn to a method of treating biomass (Powell, [0002]).
In light of the motivation of minimizing the amount of water added in the wash process taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate the minimal amount of additional water used in the washing process of Powell in the washing stages using additional water of North, in order to minimize the amount of wastewater generated in the process, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amendments in the specification and claims 1 and 4-7, and the cancelled claim 3, the previous specification objections, claim objections, and 35 U.S.C. 112(b) rejections are withdrawn from the record. However, the cancellation of claim 3 necessitates a new set of 35 U.S.C. 112(b) rejections as set forth above. 

In response to amendments, regarding “at a temperature…”, “separate the said liquid component from the solid component…”, and “comprising the products…” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of North (WO 2011/039635 A2, hereinafter North) in view of Zhu et al. (WO 2015/142399 A1; hereinafter Zhu) and Powell et al. (US 2015/0167235 A1; hereinafter Powell) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over North in view of Zhu, and North in view of Zhu, as applied to claim 6, further in view of Powell, are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over North in view of Zhu and Powell, as set forth above.

Applicant primarily argues: 
“Zhu discloses methods for reacting and/or removing compounds in biomass feedstock. To reduce the amount of acid needed for hydrolysis to release a sufficient amount of soluble sugar molecules. Zhu, para. [04]. Zhu also discloses that biomass may be prewashed using acid hydrolysate that is generated in a downstream process in which another portion of the biomass is hydrolyzed. Id., para. [59]. Zhu further discloses that the biomass that is prewashed is subjected to one or more upstream processes prior to the washing. Id., para. [62]. Additionally, Zhu discloses that the residual solids remaining after acid hydrolysis of biomass mat be subject to further hydrolyzed to release additional soluble sugar molecules, such as by depolymerization of cellulose. Id., para. [84].

This does not teach or suggest that the lignocellulosic biomass undergoes a first hydrolysis at a low temperature is washed with the output of the second hydrolysis that is performed at a comparatively high temperature for extracting a 
resultant aqueous sugar solution which includes both the products of the hemicellulose and cellulose hydrolysis steps.”
Remarks, p. 10-11
The examiner respectfully traverses as follows: 
It is noted that while Zhu does not disclose all the features of the present claimed invention, Zhu is used as teaching reference, namely Zhu teaches prewashing biomass using acid hydrolysate that is generated in a downstream process in which another portion of biomass is hydrolyzed (Zhu, [59]), in order to prevent degradation of the sugar molecules from occurring in downstream pretreatment processes (Zhu, [06]), as set forth on pages 5-6 above, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 
179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 
(CCPA 1981). Rather this reference teaches a certain concept, and in combination with 
the primary reference, discloses the presently claimed invention. 


Applicant further argues: 
“Figures 1 and 4 of Zhu discloses that the hydrolysate is looped back to the biomass mixer and then washing occurs with water alone. Similarly, Figures 6 and 8 of Zhu describe that the washing occurs with the acid hydrolysate but in a repeated first hydrolysis. This does not teach or suggest a washing step, of Claim 1 where the solid component from the first hydrolysis is washed with the aqueous solution that is formed from the condensed vapours of the second hydrolysis. Therefore, Zhu does not to teach or suggest that the output of the second hydrolysis of Claim 1 is used in a washing step.”
Remarks, p. 11 
The examiner respectfully traverses as follows: 
On the contrary, Zhu explicitly discloses Figure 1 shows washing of fresh biomass with a stream of the acid hydrolysate to produce acid hydrolysate wash biomass (Zhu, [20]), and Figure 4 depicts an embodiment of a biomass washing procedure exemplified in Example 1, wherein Cycle #1 start with washing fresh bagasse  with the hydrolysate produced Cycle #0 (Zhu, [24]; [114]) (i.e., the washing of Figures 1 and 4 include washing with hydrolysate). 
Further, Applicant primarily argues that Zhu does not to teach or suggest that the output of the second hydrolysis of Claim 1 is used in a washing step.
Firstly, it is noted that the present claims are not rejected solely over Zhu, but rather the present claims are rejected over a combination of North and Zhu, i.e., North in view of Zhu. Therefore, while Zhu does not disclose all the features of the present claimed invention, Zhu is used as teaching reference, namely Zhu teaches prewashing 
biomass using acid hydrolysate that is generated in a downstream process in which another portion of biomass is hydrolyzed (Zhu, [59]), in order to prevent degradation of 
the sugar molecules from occurring in downstream pretreatment processes (Zhu, [06]), as set forth on pages 5-6 above, and therefore, it is not necessary for this secondary 
reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 
881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, the fact remains that North teaches treating lignocellulosic biomass (North, page 2, lines 27-29; page 3, lines 8-9), comprising separating and hydrolyzing hemicellulose and to produce a solid and liquid component (North, page 3, lines 11-13) (i.e., upstream process prior to washing), wherein the hydrolyzed hemicellulose is removed from the biomass in a single or in multiple stages, using sequences of washing (North, page 24, lines 6, 15-16), and wherein the solid component is fed into a third reactor to separate and hydrolyze the cellulose component and volatize the products into the vapor stream, and condensing the hydrolyzed cellulose and steam vapor to form a condensed liquid (i.e., output of the second hydrolysis of instant Claim 1) (North, page 3, lines 17-20; page 30, lines 5-6; page 31, lines 17-18), as set forth on pages 3-4 above. Zhu is taught to incorporate the prewashing using acid hydrolysate that is generated in a downstream process in which another portion of biomass is hydrolyzed (i.e., using the output of a downstream hydrolysis step) of Zhu in the washing step of North, in order to prevent degradation of the sugar molecules in downstream processes (Zhu, [59]; [06]), as set forth on pages 5-6 above. Therefore, North in view of Zhu would incorporate the prewashing using downstream hydrolysate of Zhu into the washing step of North to use the condensed liquid (i.e., downstream hydrolysate; output of the second hydrolysis of instant Claim 1) for removing hydrolyzed hemicellulose from the biomass, in order to further improve the process of North. It is the examiner’s position that North in view of Zhu meet the present claims, absent evidence to the contrary. 

Applicant further argues:
“Additionally, paragraph [87] of Zhu further describes combining different hydrolysis streams into a single final product. see Id., para. [87]. The Applicant respectfully notes that by combining different hydrolysis streams into a single final product, as disclosed by Zhu merely indicates that different hydrolysis processes be performed separately, and then product streams can be combined after the fact. Zhu appears to only contemplate washing using downstream hydrolysate around a single hydrolysis process. 

Therefore, Zhu fails to teach or suggest "after the first hydrolysis and before the second hydrolysis, the process also comprises a washing step, wherein the solid component is washed with the aqueous solution containing the products of cellulose hydrolysis, to separate the said liquid component from the solid component and produce a resultant aqueous sugar solution comprising the products of hemicellulose hydrolysis and the products of cellulose hydrolysis," as recited in Claim 1.”
Remarks, p. 11
The examiner respectfully traverses as follows: 
	Firstly, it is noted while Zhu does not disclose all the features of the present claimed invention, Zhu is used as teaching reference, namely Zhu teaches prewashing biomass using acid hydrolysate that is generated in a downstream process in which another portion of biomass is hydrolyzed (Zhu, [59]), in order to prevent degradation of the sugar molecules from occurring in downstream pretreatment processes (Zhu, [06]), as set forth on pages 5-6 above, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, the fact remains that North a method for treating lignocellulosic biomass (North, page 2, lines 27-29; page 3, lines 8-9), comprising feeding biomass into a first reactor to hydrolyze hemicellulose and produce a solid and liquid component (North, page 3, lines 11-13), wherein the liquid component includes hydrolyzed hemicellulose (North, page 3, lines 13-14); wherein the hydrolyzed hemicellulose (i.e., liquid component) is removed from the biomass (i.e., solid component) using additional water and sequences of washing, wherein water removes dissolved hemicellulosic sugars (i.e., washing the solid component after the first hydrolysis and before the second hydrolysis with an aqueous solution, to separate the liquid component and solid component, and produce a resultant aqueous sugar solution comprising the products of hemicellulose hydrolysis) (North, page 24, lines 6, 15-16); wherein the solid component is fed into a third reactor to separate and hydrolyze the cellulose component, and condensing the hydrolyzed cellulose and steam vapor to form a condensed liquid (i.e., aqueous solution containing the products of cellulose hydrolysis) (North, page 3, lines 17-20; page 30, lines 5-6; page 31, lines 17-18), as set forth on pages 3-4 above. Zhu is taught to incorporate the prewashing using acid hydrolysate that is generated in a downstream process in which another portion of biomass is hydrolyzed of Zhu in the washing step of North, in order to prevent degradation of the sugar molecules in downstream processes (Zhu, [59]; [06]), as set forth on pages 5-6 above. Therefore, North in view of Zhu would incorporate the prewashing using downstream hydrolysate of Zhu into the washing step of North to use the condensed liquid (i.e., aqueous solution containing the products of cellulose hydrolysis) for removing hydrolyzed hemicellulose from the biomass (i.e., producing a resultant aqueous sugar solution comprising the products of hemicellulose hydrolysis and the products of cellulose hydrolysis), in order to further improve the process of North. It is the examiner’s position that North in view of Zhu meet the present claims, absent evidence to the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                         

                                                                                                                                                                               /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732